A demurrer having been filed to the petition for writ of prohibition herein, and the court having considered the record together with briefs filed by the attorneys for the respective parties, it appears that the demurrer *Page 250 
to the petition should be sustained and the proceedings dismissed under authority of the opinion in the case of State ex rel. The Bank of America v. Rowe, filed July 19th, 1928, and it is so ordered.
Dismissed.
TERRELL, C. J., AND WHITFIELD, ELLIS, BROWN AND BUFORD, J. J., concur.